MEMORANDUM **
Gerardo Felipe-Acosta, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision summarily affirming without separate opinion the immigration judge’s denial of his application for cancellation of removal based on his failure to establish exception*627al and extremely unusual hardship to his United States citizen child.
Petitioner contends that the IJ failed to consider and properly weigh all the hardship factors, and erred in concluding that he failed to establish the requisite hardship to his qualifying relative.
We lack jurisdiction to review the IJ’s discretionary determination that petitioner failed to establish exceptional and extremely unusual hardship. See MartinezRosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Although we retain jurisdiction to consider petitioner’s potential constitutional claims, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003), we reject his challenge to the hardship standard because the IJ’s interpretation and application fell “within the broad range authorized by the statutory language,” id. at 1006.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.